The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-9, to SEQ ID NO: 1, thrombolytic agent, tissue plasminogen activator (tPA), alteplase, fluorescent molecule, in the reply filed on July 9, 2022 is acknowledged.

Priority:  This application claims benefit of provisional application 62/821982, filed March 21, 2019.

As an initial matter, it is noted that the examiner attempted to contact Applicants’ representative on July 25, 2022 to discuss the issues noted in the instant office action; however, the attempt was unsuccessful.

Claims 1-6, 9 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 23, 2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Claim Objections
Claim 7 is objected to because of the following informalities:  in claim 7, the term “reported” should be amended to “reporter.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a thrombus in a subject in need thereof, comprising administering an effective amount of a biomolecule comprising a specific therapeutic agent coupled to a synthetic peptide selected from SEQ ID NO: 1, 2, or 3, does not reasonably provide enablement for a method of preventing and/or treating thromboembolism-related disease in a subject in need thereof, comprising administering said biomolecule comprising a synthetic peptide selected from SEQ ID NO: 1, 2, or 3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The instant claims are drawn to a method for preventing and/or treating a thromboembolism-related disease in a subject in need thereof comprising administering to the subject an effective amount of a biomolecule comprising a therapeutic agent coupled to a synthetic peptide selected from SEQ ID NO: 1, 2, or 3, wherein the therapeutic agent is an anticoagulant agent or a thrombolytic agent.  As such, the broadest reasonable interpretation of the claimed method is that it allows treatment and/or prevention of any thromboembolism-related disease and all symptoms thereof, in any subject.  Thus, the claims encompass an unreasonable number of conditions not particularly limited to those caused by thrombosis or a thromboembolism, which the skilled artisan would not know how to treat given the variety of potential causes in the sophisticated and dynamic in vivo environment with particular respect to the complex nature of thrombus formation.  The instant specification does not adequately describe a method of administering any anticoagulant agent or a thrombolytic agent, further coupled to SEQ ID NO: 1, 2, or 3, to any patient suffering from any thromboembolism-related disease and associated symptoms thereof, wherein said method has been shown or can reasonably be predicted to produce a beneficial result or prevent any thromboembolism-related disease and associated symptoms thereof.  Therefore, for the instant claimed invention, it would require undue burden of experimentation for a skilled artisan to determine exactly which therapeutic agents and at which amount(s), have biological activity and therapeutic activity for treating and/or preventing any thromboembolism-related disease and symptoms thereof.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large since there are an unlimited number of conditions and/or symptoms associated with thromboembolism-related diseases and a myriad number of therapeutic agents, and combinations thereof, that may or may not have activity or the suitable therapeutic effects.  The amount of guidance in the specification is zero with regard to which therapeutic agents coupled to SEQ ID NO: 1, 2, or 3, at which effective amount(s), have therapeutic and/or preventative value for which thromboembolism-related disease and/or conditions when administered to a subject in need thereof.  The specification provides one example of the therapeutic agent tPA coupled to the synthetic peptide targeting to a thrombus and its injection into a murine MCAO model.  Other than this single therapeutic agent, the specification does not appear to disclose any other therapeutic agents coupled to the peptide and/or suggest which coupled agents can produce a beneficial result in which thromboembolism-related disease or prevent which thromboembolism-related disease and associated symptoms thereof.  The nature of the invention is such that different therapeutic agents, while categorized as an anticoagulant agent or a thrombolytic agent, may or may not have a therapeutic or beneficial effect in any thromboembolism-related disease and/or conditions.  The state of the prior art is that each thromboembolism-related disease is a complex disorder and a therapeutic agent having beneficial effect in one thromboembolism-related  condition may not exert the same beneficial effect in another thromboembolism-related condition.  In general, the art of determining which therapeutic agents at which effective amounts produce a beneficial result is very unpredictable in nature and determining which therapeutic agents have beneficial value when administered to a subject in need there for preventing or treating any thromboembolism-related disease is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to which therapeutic agents at which effective amount(s) which have which activity and/or therapeutic activity for prevention or treatment of a thromboembolism-related disease is zero.
Further, the present claimed invention is complex in that “preventing” and/or “treating” would include therapeutic and prophylactic or preventative measures, wherein the objective is to prevent or slow down and/or treat the targeted pathologic condition, in any subject in need thereof.  The broadest reasonable interpretation of “prevent” is that not a single subject who receives a “effective amount” gets the disease.  With respect to thromboembolism-related diseases, thrombus formation is a complex process (Thachil p. 175).  It involves various cellular and fluid components including the platelets, vascular endothelium, von Willebrand factor and coagulation factors working in orchestrated fashion to seal a traumatic wound and prevent blood loss; since unchecked activation of any of these components can be risk factor for thrombus formation, it is easy to understand why the routine anticoagulant agents may not be appropriate in every new episode of clot (Thachil p. 175).  Also, the activation of the clotting system in the circulation in the absence of endothelial damage may require different strategies to inhibit further thrombus formation; the expression of tissue factor on leukocytes can lead to clots which are not prevented by conventional oral anticoagulants (Thachil p. 175).  It is also known treatment of thrombosis differs in patients.  Recurrent VTE (venous thromboembolism) despite appropriate anticoagulation is common in cancer patients (Carrier et al. p. 1761).  Fondaparinux (an anticoagulant) and VKAs (vitamin K agonists) are associated with a higher risk of recurrent thrombosis than LMWH (low molecular weight heparin) in patients with CAT (cancer-associated thrombosis); therefore, these therapeutic options are not recommended (Carrier et al. p. 1761).  The use of VKAs is associated with practical difficulties in all patients, due to the narrow therapeutic window of these agents and the need for regular lab monitoring; however, this is particularly problematic in patients with cancer because of frequent changes in nutritional status, multiple drug interactions and alterations in liver metabolism, arising both from the disease and its treatment (Falanga et al. p. 698).  Patients with cancer present a number of unique challenges in the treatment of initial thrombotic events and subsequent thromboprophylaxis (Falanga et al. p. 698).  Plastic surgery patients represent a challenge with regard to venous thromboembolism prophylaxis; although the risks of venous thromboembolism are real, there is real reluctance use prophylaxis because of bleeding concerns (Davison et al. p. 49e-50e).  While the use of aspirin (an anticoagulant agent) in the prevention of venous thromboembolism has been studied; both gastrointestinal bleeding and wound-related bleeding where increased in patients treated with aspirin; thus, because of aspirin’s lower efficacy and high-risk profile, it is not recommended for the prophylaxis of venous thromboembolism (Davison et al. p. 45e-46e).   
The instant specification fails to show actual reduction to practice of preventing any thromboembolism-related disease, which may be an ischemic heart disease (e.g., myocardial infarction), limb ischemia, venous thromboembolism (VTE, including deep vein thromboembolism (DVT) and pulmonary embolism (PE)), arterial thromboembolism (ATE), neoplasia, hemolytic anemia, inflammation, sepsis, hyperadrenocorticism, cerebrovascular disease (e.g., stroke), or other diseases or conditions associated with/caused by thrombosis (application publication paragraph 0056), and symptoms thereof, or of treating any thromboembolism-related disease and symptoms thereof, by administering therapeutic agents selected from an anticoagulant agent or a thrombolytic agent, further coupled to a synthetic peptide (SEQ ID NO: 1, 2, or 3), to any subject in need thereof, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus, one skilled in the art could not make and use the claimed invention for preventing a thromboembolism-related disease or for treating a thromboembolism-related disease as claimed.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a signal peptide “disposed at”….  It is unclear what is meant by disposed at.  Further clarification and/or correction is requested.  Further, claim 8 recites the limitation "the upstream" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-6, 9 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656